Title: To George Washington from Benjamin Lincoln, 3 June 1788
From: Lincoln, Benjamin
To: Washington, George



My dear General
Boston June 3d 1788

I have had the pleasure of receiving the several letters answers to those which I have had the honour of writing to your Excellency.
In one of my last I suggested to your Excellency what appeared to me to be the temper of our last house of representatives relative to the new constitution and my apprehensions lest the same spirit which they possessed would be by them difused through the different parts of the State. Their professed design

was to shift the Governour and to appoint one, and a Leiutenant Governour of their own sentiments, hence federalism & antifederalism were pitted one against the other—The antifederalists were in hopes of throwing such an influence into the Government, by a change of its officers, as to prevent an organisation of the general Government by this State should it be adopted by nine.
Mr Hancock was put up by the federalists and Mr Gerry by the oposite party for Governour Mr Adams and Mr Lincoln were put up by the federalists as Lieutenant Governour and General Warren by the other party. The division of votes beetween Adams & Lincoln prevented a choice of Lieutenant Governour by the people, they had about two thirds of the votes General Warren had the greatest part of the remainder. As no person was chosen the four Gentlemen who had the most votes were by our constitution candidates, from whom the house must chuse two and send their Names to the Senate one of whom must be chosen by them Lieutenant Governour. Adams, Warren, Gerry & Lincoln were the candidates. The votes for them by the people stood as followeth Warren 6,157 Adams 3495 Gerry 669 Lincoln 10,204—Warren & Lincoln were returned to the Senate—they elected Lincoln who had 20 votes out of 28. He accepted the trust I hope he will discharge the duties of his office with fidelity.
I have been thus particular in returning the numbers as the contest as I said before seemed to be between the federalists & those of a different character that you might judge of the temper of the people & of the state of the parties. Federalism is manifestly fast gaining ground.
In our last house of representatives the antifederalists could carry any vote they pleased and there cannot be a doubt but if it had been with them to determine the question they would instantly have rejected the constitution with triumph—In the present house it has I am confident a great majority in its favor, much greater than it had in the convention.
In this State the people are manifestly returning to that train of thinking and line of duty necessary and indeed indispensible to their well being.
Though the majority have much to do yet they must take care

that they do not do too much, the utmost good temper and moderation must be used and we must make haste slo⟨w⟩ly.
On the whole if we act with judgment temper and moderation we shall, I have no doubt, in a short time have a government established the influence of which will not only promote and preserve the happiness and interest of the United States but that the beneficial effects of it will be enjoyed by all the different nations of the world.
I wish my most dutiful respects to Mrs Washington and that the children may be assured and early taught that General Lincoln loves them and that he wishes they may live long happily and be the most honored & useful among their brethren. With the sincerest esteem I have the honour of being My Dr General Your Obt Servant

B. Lincoln

